UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
                                    )                Criminal No. 04-361-01 (ESH)
                                    )
ORLANDO PORTER,                     )
                                    )
                  Defendant.        )
____________________________________)


                                            ORDER

        Upon consideration of the Report and Recommendation issued by Magistrate Judge

Deborah A. Robinson on May 23, 2011 [dkt. # 94], and the parties’ concurrence in her

recommendation, it is hereby

       ORDERED that defendant Orlando Porter shall remain on supervised release subject to

the same terms and conditions, and that no further action will be taken.



                                                         /s/
                                             ELLEN SEGAL HUVELLE
                                             United States District Judge

Date: May 24, 2011